

Exhibit 10.4(d)


Privileged and Confidential


Award #                             


MYLAN INC.
2003 LONG-TERM INCENTIVE PLAN
NOTICE OF AWARD OF RESTRICTED STOCK UNITS


[Name] (the “Participant”) has been granted, effective as of the grant date, an
award of restricted stock units (the “Award”) payable in shares of common stock
(the “Shares”) of Mylan Inc. (the “Company”) pursuant to the Company’s 2003
Long-Term Incentive Plan, as amended to date (the “Plan”). The Award is subject
to the terms and conditions set forth below and in the Plan, which is a part of
this Notice.


1.Number of Restricted Stock Units (RSU’S): [ __ ], where 1 RSU is equal to the
right to receive [ __ ] Share.


2.Vesting: Restrictions on the RSUs lapse (and shares will be released to the
Participant) in accordance with the vesting schedule, subject to the terms of
the Plan and this Notice.


3.Forfeiture: Subject to Sections 7.03 and 7.04 of the Plan, if the
Participant’s employment with the Company or any of its subsidiaries terminates
for any reason, all RSUs shall be forfeited and returned to the Company, and all
rights of the Participant with respect to such RSUs shall terminate.


4.Limitation Of Liability Of The Committee And Board Of Directors: The
Participant agrees that the liability of the officers and the Board of Directors
of the Corporation to the Participant under this Agreement shall be limited to
those actions or failure to take actions which constitute self-dealing, willful
misconduct or recklessness.


5.Governing Law: This Notice shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.

